Citation Nr: 1601712	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-30 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher disability rating for the Veteran's right knee disability, currently evaluated at 10 percent disabled for limitation of motion due to arthritis and 10 percent disabled for residuals of a torn meniscus.  

2.  Entitlement to an initial disability rating higher than 70 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter is on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona and a February 2015 rating decision issued by the VA Appeals Management Center (AMC) in Washington DC.  The knee issue arises from the August 2006 rating decision.  

In July 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The right knee issue before the Board in January 2014 was entitlement to a rating in excess of 10 percent for right knee disability.  At that time, a 10 percent rating was in effect based on limitation of motion due to arthritis.  In a January 2014 decision, the Board denied a rating in excess of 10 percent for a right knee disability based on limitation of motion.  It also granted a separate 10 percent rating for a right knee disability based on instability or injury to the semilunar cartilage.  

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a joint motion for partial remand (JMR), vacated the Board's decision as to entitlement to a rating in excess of 10 percent for a right knee disability, and remanded the matter to the Board for action consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the JMR, the Parties agreed that VA must afford the Veteran a contemporaneous examination of his right knee.  Hence, a remand to the AOJ is required.

In the February 2015 rating decision, the AMC assigned an initial 70 percent disability rating for the Veteran's acquired psychiatric disorder, characterized as PTSD and depression.  In September 2015, the RO received a Notice of Disagreement (NOD) with the initial rating assigned.  The Veteran indicated that he wanted the highest possible rating, to include a TDIU.  The record does not show that the AOJ has furnished a statement of the case in response to the NOD or that the disagreement has been resolved.  Hence, a remand is required.  See 38 C.F.R. § 19.9(c) (2015; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

It is noted that the record raises the issue of entitlement to a TDIU in the context of his right knee disability and in the context of his acquired psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a statement of the case in response to the September 2015 NOD with the initial rating assigned for his acquired psychiatric disorder, characterized as PTSD and depression.  Return this issue to the Board only if the appeal is perfected by the filing of a substantive appeal.

2.  Ensure that the Veteran is scheduled for a VA compensation and pension examination of his right knee.  The examination must address any and all functional loss in accordance with 38 C.F.R. § 4.40 and be in compliance with the provisions articulated in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

3.  Readjudicate the issue of entitlement to a higher evaluation for the right knee disability and ensure that the issue of entitlement to a TDIU is adjudicated.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




